It also appeared of record that the following order was made by the court of Salisbury District, long before the issuing the writ in this case, to wit: "That commissions to take testimony issue when required by either party, in all suits in this court, and that reasonable notice be given," etc.
The court rejected the parol evidence as inadmissible, and the deposition was refused to be read. In consequence of which, the plaintiff suffered a nonsuit.
The plaintiff moved to set aside the nonsuit, on the ground that the deposition was improper; rejected, and thereupon the case was ordered to this Court.
The deposition was irregularly taken, and therefore properly rejected. Let the rule be discharged.
NOTE. — The Acts of 1777 and 1783 (1 Rev. Stat., ch. 31. sec. 70) prescribes the manner in which depositions shall be taken before the cause is put to issue, which see.
(626)